DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.
101 Rejections of Claims 1-15
	Applicant states (pp. 8) that the Office action fails to consider the practical limitations of the human mind, since the human mind is not equipped to be a file system to manage versions of data stored in a storage device. Examiner respectfully disagrees.
The managing in claim 1 comprises the claim elements of determining, identifying, and mapping. Each of these elements can be performed by the human mind without involving the practical limitations of a file system managing versions of data in a storage device.
Applicant further states (pp. 9) that the managing is integrated into a practical application to provide usage statistics of each block that is consumed by various versions, such as shared block trackers, which may be helpful in determining how many blocks may be released for space utilization. Examiner respectfully disagrees.
A shared block tracker at each snapshot captures partially aggregated usage information of blocks by the snapshot, which can be used to compute usage statistics, but is not usage statistics itself. It could be used in a practical application to manage space allocation and release, but such a practical application is not claimed (i.e., integrated).
In summary,  the claimed invention teaches a judicial exception (i.e., an abstract idea performed by the human mind) without being integrated into a practical application.

103 Rejections of Claims 1-15
Applicant states (pp. 11) that Jacobson’s counter for a block does not teach a “block count that indicates how many blocks have a same reference count value,” This is correct.
Jacobson’s data storage system efficiently manages storage allocation and backup operations, including taking and deleting snapshots (i.e., versions) [0008]. Storage devices are divided into blocks for storing data of volumes (i.e., snapshots) [0047]. Jacobson maintains a block map [0004] to keep track of consumed and free space, e.g., by keeping a simple counter (i.e., reference count value) of snapshots (i.e., versions) per block [0006]. In other words, Jacobson’s counter teaches the limitation “a reference count value for each block of a plurality of blocks that is consumed by a plurality of versions of data stored in the storage device,”
Jacobson combined with SQL teaches a “block count that indicates how many blocks have a same reference count value,” In particular, a SQL statement on the block map to “select block, count(*) group by snapshot” maps a block to its value (i.e., reference count value). Applying the same SQL statement again to “select value, count (*) group by value” maps a value to the count of blocks sharing that value (i.e., block-reference count map) (SQL: pp. 1/4).
Applicant further states (pp. 12) that Jacobson does not teach identifying a snapshot that consumes blocks indicated by a block count. Examiner respectfully disagrees.
Jacobson maintains the block map that maps a block to the temporal ordered range(s) of snapshots referencing the block [0048]. For the blocks consumed by a snapshot, the principal referrer snapshot of the snapshot is the oldest snapshot common to the ranges of all the blocks involved, which can be computed by SQL queries using “order by” operator (SQL: pp. 2/4).
	Applicant further states that Jacobson does not teach mapping the range to a snapshot identifier of the principal referrer snapshot to indicate how many blocks are shared among the snapshots in the range. Examiner respectfully disagrees.
Jacobson maintains the block map that maps a block to the temporal ordered range(s) of snapshots referencing the block [0048]. For each block consumed by the latest snapshot (i.e., current version), it is a shared block if its mapped ranges contain more than one snapshot. Otherwise, it is an exclusive block. The block map tracks the shared and exclusive blocks consumed by the latest snapshot (i.e., shared block tracker), from which their counts can be computed by SQL queries using aggregate operators (SQL: pp. 1/4).
Applicant further states (pp. 11) that it is not obvious to modify Jacobson in view of SQL. Examiner respectfully disagrees.
Jacobson’s block map defines a many-to-many binary relation between blocks and snapshots that tracks the usage of blocks by snapshots, which can be sliced and diced, and aggregated, to enable data analysis from different viewpoints. SQL is the industry standard query language on relational data enabling such data analysis tasks. Thus it is obvious for one of ordinary skill in the art to utilize SQL in Jacobson to teach the data analysis elements of claim 1.
In summary, Jacobson combined with SQL teaches the argued limitations of independent claims 1, 9 and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites “A method, comprising:” This claim is directed to a statutory class as a process (i.e., method).
Claim 1 recites “determining a block-reference count map that tracks a block count for each reference count value, wherein the block count indicates how many blocks have a same reference count value;”
This claim element recites an abstract idea as a mental process, where “determining” is merely an evaluation or judgment that can be made mentally. For example, It encompasses nothing more than mentally associating the number of blocks having the same value.
Claim 1 further recites “for each reference count value, identifying a principal referrer snapshot from the 'n' snapshots, that consumes the blocks indicated by the block count; and”.
This claim element recites an abstract idea as a mental process to identify a principal referrer snapshot, the identifying is simply an evaluation or judgment that can be done mentally based on comparing the snapshots consuming a set of blocks to identify an oldest snapshot.
Claim 1 further recites “for each reference count value, mapping the block count from the block-reference count map to a snapshot identifier of the principal referrer snapshot to determine a (nth) shared block tracker at a latest (nth) snapshot of the 'n' snapshots, wherein the block count mapped to the snapshot identifier in the shared block tracker indicates how many of the blocks are shared among the (nth) latest snapshot, the principal referrer snapshot and any intervening snapshot.”
This claim element recites an abstract idea as a mental process to map a set of blocks to a principal referrer snapshot, and to determine a shared block tracker of blocks shared at the latest snapshot since the principal referrer snapshot, the mapping and determining are simply evaluation and judgment that can be done mentally as comparing/matching the blocks consumed by a set of snapshots to identify those blocks shared by more than one snapshot.
Claim 1 further recites “managing…wherein the managing comprises” the 3 claim elements identified above for determining, identifying, and mapping. Therefore this claim element also recites an abstract idea as a mental process.
In summary, claim 1 falls within the “Mental Processes” grouping of abstract ideas that covers performance of the claim elements in the mind but for the recitation of generic computer components. That is, other than reciting “A method, comprising: retrieving, by a file system of a storage device,” and “managing, by the file system,” nothing in the claim elements preclude the steps from practically being performed in the mind.
This judicial exception is not integrated into a practical application.
Claim 1 recites “retrieving, …a reference count value for each block of a plurality of blocks that is consumed by a plurality of versions of data stored in the storage device, wherein the plurality of versions of the data comprises a current version of the data and 'n' snapshots of the data, where n indicates a quantity of snapshots of the data; and managing, …the plurality of versions of data stored in the storage device,”
The claim element of “retrieving” stored data is insignificant extra-solution activity as mere data gathering per MPEP 2106.05(g). The additional elements of “by a file system of a storage device” and “by the file system” recite generic computer components and mere instructions to apply on a computer, without amounting to significantly more per MPEP 2106.05(f).
This judicial exception is not integrated into a practical application because the claim only recites one additional element beyond generic computing components – using a method to retrieve/manage these abstract ideas. The claim does not include additional elements to practice these abstract ideas because the computer implementation in these steps is recited at a high-level of generality (i.e., as a generic computer performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone and in combination, do not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim elements “by a file system of a storage device” and “by the file system” are still a high level recitation of generic computing components, amounting to no more than mere instructions to apply the abstract idea on a computer per MPEP 2106.05(f), which does not provide significantly more. The additional claim element of “retrieving”, which was identified above as insignificant extra-solution activity, qualifies as “i. Receiving or transmitting data over a network” and/or “iv. Storing and retrieving information in memory”, which are recognized by the courts as well-understood, routine, and conventional per MPEP 2106.05(d)(II). These limitations considered separately and in combination, do not add significantly more or provide any "inventive concept".
Therefore, claim 1 is not eligible.

Claim 9 recites “A non-transitory machine-readable storage medium comprising instructions, the instructions executable by at least one processor to:” This claim is directed to a statutory class as a machine (i.e., processor) and manufacture (i.e., non-transitory storage medium).
Claim 9 recites “determine a block-reference count map that tracks a block count for each reference count value, wherein the block count indicates how many blocks have a same reference count value;”
This claim element recites an abstract idea as a mental process, where “determine” is merely an evaluation or judgment that can be made mentally. For example, It encompasses nothing more than mentally associating the number of blocks having the same value.
Claim 9 further recites “for each reference count value, identify a principal referrer snapshot from the 'n' snapshots, that consumes to the blocks indicated by the block count; and”.
This claim element recites an abstract idea as a mental process to identify a principal referrer snapshot, the identifying is simply an evaluation or judgment that can be done mentally based on comparing the snapshots consuming a set of blocks to identify an oldest snapshot.
Claim 9 further recites “for each reference count value, map the block count from the block-reference count map to a snapshot identifier of the principal referrer snapshot to determine a (nth) shared block tracker at a latest (nth) snapshot of the 'n' snapshot, wherein the block count mapped to the snapshot identifier in the shared block tracker indicates how many of the blocks are shared among the (nth) latest snapshot, the principal referrer snapshot and any intervening snapshot.”
This claim element recites an abstract idea as a mental process to map a set of blocks to a principal referrer snapshot, and to determine a shared block tracker of blocks shared at the latest snapshot since the principal referrer snapshot, the mapping and determining are simply evaluation and judgment that can be done mentally as comparing/matching the blocks consumed by a set of snapshots to identify those blocks shared by more than one snapshot.
Claim 9 further recites “managing…wherein the management corresponds to…” the 3 claim elements identified above for determining, identifying, and mapping. Therefore this claim element also recites an abstract idea as a mental process.
In summary, claim 9 falls within the “Mental Processes” grouping of abstract ideas that covers performance of the claim elements in the mind but for the recitation of generic computer components. That is, other than reciting “A non-transitory machine-readable storage medium comprising instructions, the instructions executable by at least one processor to:” nothing in the claim elements preclude the steps from practically being performed in the mind.
This judicial exception is not integrated into a practical application.
Claim 9 recites “retrieve a reference count value for each block of a plurality of blocks that is consumed…, wherein the plurality of versions of the data comprises a current version of the data and 'n' snapshots of the data, where n indicates a quantity of snapshots of the data; and managing the plurality of versions of data stored in the storage system, wherein the management corresponds to the instructions being executable by the at least one processor to:”
The claim element to “retrieve” stored data is insignificant extra-solution activity as mere data gathering per MPEP 2106.05(g). The additional element of “instructions executable by at least one processor to” recites generic computer components and mere instructions to apply on a computer, without amounting to significantly more per MPEP 2106.05(f).
This judicial exception is not integrated into a practical application because the claim only recites one additional element beyond generic computing components – using a non-transitory storage medium to retrieve/manage these abstract ideas. The claim does not include additional elements to practice these abstract ideas because the computer implementation in these steps is recited at a high-level of generality (i.e., as a generic computer performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone and in combination, do not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas.
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim element “stored in a storage system” is still a high level recitation of generic computing components, amounting to no more than mere instructions to apply the abstract idea on a computer per MPEP 2106.05(f), which does not provide significantly more. The additional element to “retrieve”, which was identified above as insignificant extra-solution activity, qualifies as “i. Receiving or transmitting data over a network” and/or “iv. Storing and retrieving information in memory”, which are recognized by the courts as well-understood, routine, and conventional per MPEP 2106.05(d)(II). These limitations considered separately and in combination, do not add significantly more or provide any "inventive concept".
	Therefore, claim 9 is not eligible.

Claim 15 recites “A storage system, comprising: a storage device” This claim is directed to a statutory class as a machine (i.e., system).
Claim 15 recites “wherein each snapshot of the ‘n’ snapshots comprises a shared block tracker, wherein a pth shared block tracker at a pth snapshot represents a block count mapped to a snapshot identifier of each snapshot that is created up to the creation of the pth snapshot,”
This claim element recites an abstract idea as a mental process to map a set of blocks to a pth snapshot, and to determine a pth shared block tracker at a pth snapshot, the mapping and determining are simply evaluation and judgment that can be done mentally as comparing/matching the blocks consumed by a set of snapshots to identify those blocks shared by more than one snapshot.
Claim 15 further recites “wherein the block count mapped to a rth snapshot identifier of a rth snapshot indicates how many of the blocks are shared among the pth snapshot, the rth snapshot and any intervening snapshot, where p and r, individually, indicate a snapshot in ‘n’ snapshots, 1<=p<=n and 1<=r<p.”
This claim element recites an abstract idea as a mental process to map a set of blocks to a rth snapshot, and to determine a shared block tracker of blocks shared at the latest snapshot since the rth snapshot, the mapping and determining are simply evaluation and judgment that can be done mentally as comparing/matching the blocks consumed by a set of snapshots to identify those blocks shared by more than one snapshot.
In summary, claim 15 falls within the “Mental Processes” grouping of abstract ideas that covers performance of the claim elements in the mind but for the recitation of generic computer components. That is, other than reciting “A storage system, comprising:” nothing in the claim elements preclude the steps from practically being performed in the mind.
This judicial exception is not integrated into a practical application.
Claim 15 recites “storing a plurality of versions of data that consume a plurality of blocks of the storage device, wherein the plurality of versions of the data comprises a current version of the data and 'n' snapshots of the data, where n indicates a quantity of snapshots of the data;”
The claim element of “storing” data is insignificant extra-solution activity as mere data storage per MPEP 2106.05(g). The additional element of “a plurality of blocks of the storage device” recites generic computer components and mere instructions to apply on a computer, without amounting to significantly more per MPEP 2106.05(f).
This judicial exception is not integrated into a practical application because the claim only recites one additional element beyond generic computing components – using a system to store/compute these abstract ideas. The claim does not include additional elements to practice these abstract ideas because the computer implementation in these steps is recited at a high-level of generality (i.e., as a generic computer performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone and in combination, do not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas.
Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim element to “consume a plurality of blocks of the storage device” is still a high level recitation of generic computing components, amounting to no more than mere instructions to apply the abstract idea on a computer per MPEP 2106.05(f), which does not provide significantly more. The additional element of “storing”, which was identified above as insignificant extra-solution activity, qualifies as “iv. Storing and retrieving information in memory”, which is recognized by the courts as well-understood, routine, and conventional per MPEP 2106.05(d)(II). These limitations considered separately and in combination, do not add significantly more or provide any "inventive concept".
Therefore, claim 15 is not eligible.

	Claims 2-8 and 10-14 depend on claims 1 and 9 respectively, but do not add any additional elements sufficient to make the claims non-abstract. Therefore, they are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. US patent application 2009/0276593 [herein “Jacobson”], and further in view of SQL COUNT() with GROUP by. http://www.w3resource.com:80/sql/aggregate-functions/count-with-group-by.php, 2017, pp. 1-4. [herein “SQL”].
Claim 1 recites “A method, comprising: retrieving, by a file system of a storage device, a reference count value for each block of a plurality of blocks that is consumed by a plurality of versions of data stored in the storage device, wherein the plurality of versions of the data comprises a current version of the data and 'n' snapshots of the data, where n indicates a quantity of snapshots of the data;”
Jacobson’s data storage system efficiently manages storage allocation and backup operations, including taking and deleting snapshots (i.e., versions) [0008]. Storage devices are divided into blocks for storing data of volumes (i.e., snapshots) [0047]. Jacobson maintains a block map to keep track of consumed and free space, e.g., by keeping a simple counter (i.e., reference count value) of snapshots (i.e., versions) per block [0006].
Claim 1 further recites “determining a block-reference count map that tracks a block count for each reference count value, wherein the block count indicates how many blocks have a same reference count value;”
Jacobson’s block map defines a many-to-many binary relation between blocks and snapshots, but does not disclose this limitation; however, a SQL statement on the block map to “select block, count(*) group by snapshot” maps a block to its value (i.e., reference count value). Applying the same SQL statement again to “select value, count (*) group by value” maps a value to the count of blocks sharing that value (i.e., block-reference count map) (SQL: pp. 1/4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of SQL to Jacobson. One having ordinary skill in the art would have found motivation to utilize the industry standard SQL query language on Jacobson’s relational data, which can be sliced and diced, and aggregated, to enable data analysis from different viewpoints.
Claim 1 further recites “for each reference count value, identifying a principal referrer snapshot from the 'n' snapshots, that consumes the blocks indicated by the block count; and”.
Jacobson maintains the block map that maps a block to the temporal ordered range(s) of snapshots referencing the block [0048]. For the blocks consumed by a snapshot, the principal referrer snapshot of the snapshot is the oldest snapshot common to the ranges of all the blocks involved, which can be computed by SQL queries using “order by” operator (SQL: pp. 2/4).
Claim 1 further recites “for each reference count value, mapping the block count from the block-reference count map to a snapshot identifier of the principal referrer snapshot to determine a (nth) shared block tracker at a latest (nth) snapshot of the 'n' snapshots, wherein the block count mapped to the snapshot identifier in the shared block tracker indicates how many of the blocks are shared among the (nth) latest snapshot, the principal referrer snapshot and any intervening snapshot.”
Jacobson maintains the block map that maps a block to the temporal ordered range(s) of snapshots referencing the block [0048]. For each block consumed by the latest snapshot (i.e., current version), it is a shared block if its mapped ranges contain more than one snapshot. Otherwise, it is an exclusive block. The block map tracks the shared and exclusive blocks consumed by the latest snapshot (i.e., shared block tracker), from which their counts can be computed using SQL queries involving aggregate operators (SQL: pp. 1/4).
Claim 9 is analogous to claim 1, and is similarly rejected.

Claim 2 recites “The method of claim 1, wherein each shared block tracker is determined in response of a transaction.”
Jacobson’s clients perform read and write operations on files and directories (i.e., transactions) [0042]. File managers perform operations to allocate, modify, or delete a volume (i.e., snapshot) [0047], and update data entries in the block map (i.e., shared block tracker) accordingly [0048].

Claim 3 recites “The method of claim 1, wherein the reference count value is retrieved from metadata of the file system.”
Jacobson’s file managers read and write metadata, including file/directory object attributes such as the block map (i.e., reference count value) [0042].

Claim 4 recites “The method of claim 1, wherein the identifying the principal referrer snapshot comprises: sorting snapshot identifiers of the 'n' snapshots into sorted snapshot identifiers in descending order of creation time stamps; and”.
Jacobson maintains (i.e., sorts) a snapshot link chain in temporal (i.e., creation time) order [0048].
	Claim 4 further recites “for a reference count value 'm', identifying as the principal referrer snapshot a snapshot corresponding to a qth snapshot identifier from the sorted snapshot identifiers such that m=q+1, wherein 'q' indicates a position of the snapshot identifier in the sorted snapshot identifiers, m indicates a reference count value.”
Jacobson maintains a block map that maps a block to the temporal ordered (i.e., sorted) range(s) of snapshots referencing the block [0048]. For blocks consumed by the latest (i.e., qth) snapshot, its principal referrer snapshot is the oldest snapshot common to the ranges of all the blocks involved, which can be computed by SQL queries using “order by” operator (SQL: pp. 2/4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of SQL to Jacobson. One having ordinary skill in the art would have found motivation to utilize the industry standard SQL query language on Jacobson’s relational data, which can be sliced and diced, and aggregated, to enable data analysis from different viewpoints.
Claim 10 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The method of claim 4, further comprising: for a reference count value of 1, identifying as the principal referrer snapshot the latest (nth) snapshot, when the shared block tracker is determined in response of a delete request.”
When a block is consumed only by the latest snapshot (i.e., current version) in Jacobson, it is identified as an exclusive block by the block map (i.e., shared block tracker) [0048], and can be deleted together with the snapshot.
Claim 11 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The method of claim 1, further comprising: in response of deleting a pth snapshot comprising a pth shared block tracker of the 'n' snapshots, wherein p indicates a count of a snapshot in the 'n' snapshots, updating a (p-1)th shared block tracker at a (p-1)th snapshot, a (p+1)th shared block tracker at a (p+1)th snapshot or both the (p-1)th shared block tracker and the (p+1)th shared block tracker.”
Jacobson’s file managers perform operations to allocate, modify, or delete a volume (i.e., snapshot) [0047], and update data entries in the block map accordingly [0048], including metadata derived from the block map (i.e., shared block trackers).
Claim 12 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The method of claim 6, wherein updating the (p-1)th shared block tracker comprises adding a block count mapped to a rth snapshot identifier of a rth snapshot from the pth shared block tracker to a block count mapped to the rth snapshot identifier in the (p-1)th shared block tracker, where r indicates a snapshot in the 'n' snapshots, and 1<=r<p.”
Jacobson maintains the block map that maps a block to the temporal ordered (i.e., sorted) range(s) of snapshots referencing the block [0048]. For the blocks consumed by the pth snapshot, its principal referrer snapshot is derived only from older (i.e., rth), but not newer, snapshots. Thus when the pth snapshot is deleted, only snapshots newer than p need to be updated.
Claim 13 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The method of claim 6, wherein updating the (p+1)th shared block tracker comprises adding a block count mapped to a pth snapshot identifier Sp of the pth snapshot from the (p+1)th shared block tracker to a block count mapped to a (p+1)th snapshot identifier of the (p+1)th snapshot in the (p+1)th shared block tracker.”
Jacobson maintains the block map that maps a block to the temporal ordered (i.e., sorted) range(s) of snapshots referencing the block [0048]. For the blocks consumed by the pth snapshot, its principal referrer snapshot is derived only from older, but not newer, snapshots. Thus when the pth snapshot is deleted, only snapshots newer than p (i.e., (p+1)th) need to be updated.
	Claim 14 is analogous to claim 8, and is similarly rejected.

Claim 15 recites “A storage system, comprising: a plurality of versions of data that consume a plurality of blocks of the 20storage device, wherein the plurality of versions of the data comprises a current version of the data and 'n' snapshots of the data, wherein n indicates a quantity of snapshots of the data; and”.
Jacobson’s data storage system efficiently manages storage allocation and backup operations, including taking and deleting snapshots (i.e., versions) [0008]. Storage devices are divided into blocks for storing data of volumes (i.e., snapshots) [0047]. Jacobson maintains a block map to keep track of consumed and free space, e.g., by keeping a simple counter (i.e., reference count value) of snapshots (i.e., versions) per block [0006].
Claim 15 further recites “wherein each snapshot of the 'n' snapshots comprises a shared block tracker, wherein a pth shared block tracker at a pth snapshot represents a block 25count mapped to a snapshot identifier of each snapshot that is created up to the creation of the pth snapshot, and”.
Jacobson maintains the block map that maps a block to the temporal ordered (i.e., created up to) range(s) of snapshots referencing the block [0048]. For the blocks consumed by a snapshot, a principal referrer snapshot of the snapshot is the oldest snapshot common to the ranges of all the blocks involved.
Claim 15 further recites “wherein the block count mapped to a rth snapshot identifier of a rth snapshot indicates how many of the blocks are shared among the pth snapshot, the rth snapshot and any intervening snapshot, where p and r, individually, indicate a 30snapshot in 'n' snapshots, 1<=p<=n and 1<=r<p.”
Jacobson maintains the block map that maps a block to the temporal ordered range(s) of snapshots referencing the block [0048]. For each block consumed by a snapshot (i.e., pth), it is a shared block if its mapped ranges contain more than one snapshot. Otherwise, it is an exclusive block. The block map tracks the shared and exclusive blocks consumed by the latest snapshot (i.e., shared block tracker), from which their counts can be computed using SQL queries involving aggregate operators (SQL: pp. 1/4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of SQL to Jacobson. One having ordinary skill in the art would have found motivation to utilize the industry standard SQL query language on Jacobson’s relational data, which can be sliced and diced, and aggregated, to enable data analysis from different viewpoints.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163